UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4489

ROBERT BECKWORTH,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CR-96-93)

Submitted: January 31, 2000

Decided: March 22, 2000

Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William G. Yarborough, III, ASHMORE & YARBOROUGH, P.A.,
Greenville, South Carolina, for Appellant. J. Rene Josey, United
States Attorney, Harold Watson Gowdy, III, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Robert Beckworth appeals his conviction, after a guilty plea of one
count of conspiracy with intent to distribute marijuana in violation of
21 U.S.C.A. §§ 841, 846 (West Supp. 1999). On the date scheduled
for sentencing, Beckworth moved to withdraw his guilty plea; the dis-
trict court denied the motion. At his subsequent sentencing hearing,
the district court sentenced Beckworth to 360 months imprisonment.
Beckworth contends that the district court abused its discretion in
denying his motion to withdraw his guilty plea. Finding no error, we
affirm.

We review the district court's refusal to allow a defendant to with-
draw a guilty plea under Fed. R. Crim. P. 32 for abuse of discretion.
See United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996). Rule
32 of the Federal Rules of Criminal Procedure permits withdrawal of
a guilty plea if the "defendant shows any fair and just reason." Fed.
R. Crim. P. 32(e). A trial court, when considering whether to allow
a defendant to withdraw a guilty plea, must apply the six factor analy-
sis announced by this court in United States v. Moore, 931 F.2d 245,
248 (4th Cir. 1991).1 Under Moore, a district court considers: (1)
whether the defendant has offered credible evidence that his plea was
not knowing and voluntary; (2) whether the defendant has credibly
asserted his legal innocence; (3) whether there has been a delay
between the entry of the plea and the filing of the motion; (4) whether
the defendant had close assistance of competent counsel; (5) whether
withdrawal will cause prejudice to the government; and (6) whether
withdrawal will inconvenience the court and waste judicial resources.
See id. Although all of the factors in Moore must be given appropriate
weight, the key to determining whether a Rule 32(e) motion should
be granted is whether the Rule 11 hearing was properly conducted.
See United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). We
_________________________________________________________________
1 The defendant urges this court to apply the two pronged analysis of
United States v. Lambey, 974 F.2d 1389, 1393-94 (4th Cir. 1992), rather
than the Moore analysis. We discern little difference between the two. In
any event, we have recently "reemphasize[d] our commitment to Moore."
See United States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996).

                    2
closely scrutinize the Fed. R. Crim. P. 11 colloquy and attach a strong
presumption that the plea is final and binding if the Rule 11 proceed-
ing is adequate. See United States v. Lambey, 974 F.2d 1389, 1394
(4th Cir. 1992).

A review of the transcript of Beckworth's Rule 11 colloquy dem-
onstrates that the district court was within its discretion in refusing to
allow Beckworth to withdraw his guilty plea. Rule 11 requires a dis-
trict court to inform the defendant of the maximum penalty possible
under the law. See Fed. R. Crim. P. 11(c). In this case, the district
court informed Beckworth of the maximum possible sentence for con-
spiracy to possess with intent to distribute marijuana. The district
court also fully informed Beckworth that by pleading guilty he
waived certain trial rights. Because the district court conformed to the
requirements of Rule 11 by specifically warning Beckworth that he
could face up to life imprisonment, the plea is presumed to be final
and binding.

Moreover, Beckworth's plea agreement specifically provided that
he would be sentenced by the district court pursuant to the United
States Sentencing Guidelines after preparation of a pre-sentence
report, and that any sentence previously discussed by the Government
with him was a prediction, not a promise.2 In summarizing the plea
agreement, the district court specifically advised Beckworth that he
could be sentenced to up to life imprisonment depending upon the
pre-sentence report. Beckworth ratified his plea agreement repeatedly
both orally and in writing. Beckworth's attorneys provided absolutely
no evidence to support their claim of a five-year"cap" on Beck-
worth's potential prison time, and the remainder of the record belied
this claim. Under these circumstances, the district court did not err in
refusing to permit Beckworth to withdraw his plea because he misap-
prehended his sentence. See United States v. Lambey, 974 F.2d 1389,
1395-96 (4th Cir. 1992) (holding that if a defendant has a proper Rule
11 colloquy, any misapprehension by the defendant regarding the
length of the sentence to be imposed is not a "fair and just" reason to
allow withdraw of a guilty plea under Fed. R. Crim. 32).
_________________________________________________________________
2 Beckworth's plea agreement also contained an integration clause that
explicitly disclaimed any prior agreements or promises made by the Gov-
ernment or between the Government and Beckworth.

                     3
As for the other factors in Moore, none weigh in Beckworth's
favor. Beckworth has made no claim that he is legally innocent of the
conspiracy charge. Moreover, there was a considerable delay--six
months--between the plea and the filing of the motion. See, e.g.,
United States v. Craig, 985 F.2d 175, 178 (4th cir. 1993). Beckworth
also had the close assistance of two experienced defense attorneys in
his plea negotiations, plea hearing, and sentencing hearing. Lastly, the
delay between Beckworth's guilty plea and his motion to withdraw
would have caused at least some prejudice to the government and
required the waste of judicial resources. See id.

Because Beckworth has not established that the district court
abused its discretion in denying his motion to withdraw his guilty
plea, we affirm his conviction. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4